Citation Nr: 1234259	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision. 

In February 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently diagnosed with multiple sclerosis.  It is his contention that his multiple sclerosis first manifested during service.  At his hearing before the Board, the Veteran testified that while in service he woke up one morning and could not move.  He stated that his wife managed to get him into the car and drove him to the base hospital, where they kept him for 2-3 days, before returning him to active duty.  

The Veteran's wife wrote a statement in October 2010, explaining that in April 1971, she recalled the Veteran being unable to move his legs when he woke up.  She reported being able to get him to the car and took him to the base hospital where he was admitted.  She recalled his symptoms easing, but noted that nothing was found to explain his symptoms.  She indicated that in the following years, she would sometimes note that the Veteran walked with an unusual gait.

The Veteran reported that he began experiencing significant problems in approximately 2003 (although private treatment records suggest that the Veteran first began presenting with complaints of lower extremity numbness in 2005).  

The Veteran served on active duty from June 1968 to June 1971; including service from January 1969 to January 1970 in the Republic of Vietnam, where was presumptively exposed to herbicides.  

Service treatment records confirm that the Veteran was hospitalized in April 1971  for right lower quadrant since the previous day.  However, it is unclear whether any additional records exist from the multiple day hospitalization at the Forsyth dispensary at Fort Riley, Kansas.  No abnormalities were found on the Veteran's separation physical, and the first post-service medical treatment records are dated in approximately 2005.

The Veteran suggested in an August 2009 statement that while he had not experienced any "pain" in his abdominal region when he was hospitalized in 1971, the description of abdominal pain was attributable to the fact that there no explanation had been found for his symptoms, which were located in his abdominal region.

In September 2007, a VA neurologist stated that the Veteran had no significant prior medical history before approximately 2004.  In December 2008, a VA neurologist wrote that the Veteran had been hospitalized for paralysis in approximately 1971 with no cause found.  The neurologist suggested that this could have been the Veteran's first symptom of multiple sclerosis (since it was unexplained at that time and because multiple sclerosis can have long periods between attacks.
 
However, "could" in the context of a medical opinion is the same as "could not" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Nevertheless, when there is evidence of a current disability (multiple sclerosis in this case), an indication that the current disability may be related to the in-service event (December 2008 VA treatment record), and insufficient evidence to decide the case the law dictates that a medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion should be obtained. 

Additionally, in an August 2011 statement, the Veteran indicated that he had received Social Security Administration (SSA) disability benefits for several years between approximately 2006-2008, and then had reactivated it in approximately 2010.  Unfortunately, the SSA records have not been obtained, and because they may be relevant to the claim on appeal, they should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain the Veteran's service personnel records.

3.  Contact the hospital at Fort Riley, Kansas and request any records associated with the Veteran's hospitalization in mid-April 1971.  If the records have been archived, they should be recalled.  Any logical follow-up development should be pursued; and a negative response should be provided if no records are available.

4.  Then, obtain a VA medical opinion addressing the etiology of the Veteran's multiple sclerosis.  The Veteran's claims file should be provided to a VA examiner.  If the examiner concludes that the requested opinion cannot be rendered without an examination, one should be scheduled.

Specifically, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's multiple sclerosis either began during or was otherwise caused by his military service, to include as secondary to herbicide exposure therein.  In doing so, the examiner should specifically address the service treatment records showing that the Veteran was hospitalized at Fort Riley for "abdominal pain"; the Veteran's assertion that the hospitalization was for "paralysis"; the approximate 30 years between the hospitalization in service and the onset of symptoms which were eventually diagnosed as multiple sclerosis; and the VA neurologist's comment that the in-service hospitalization could have been the onset of multiple sclerosis.  A complete rationale should be provided for any opinion expressed; that is, the examiner should tell us why he/she thinks so.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



